United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 1, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-40458
                          Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

SEFERINO OROZCO,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:05-CR-1976-ALL
                       --------------------

Before KING, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Seferino Orozco pleaded guilty to possession with intent to

distribute more than five kilograms of cocaine and was sentenced

to 70 months in prison.   Orozco’s first contention, which

challenged our precedents holding that properly calculated

guidelines sentences are presumed to be reasonable, has been

mooted by the decision in Rita v. United States, 2007 WL 1772146

(U.S. June 21, 2007) (No. 06-5754).    Orozco’s second argument is

that his sentence is unreasonable because he requested a sentence

below the guidelines range and that the district court imposed

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-40458
                                  -2-

sentence without considering all of his reasons for a lower

sentence and without giving sufficient weight to his arguments

about the 18 U.S.C. § 3553 factors.    He does not contend that the

guidelines range was improperly calculated.

     A sentence within a properly calculated guidelines range is

entitled to great deference.     See United States v. Mares, 402
F.3d 511, 520 (5th Cir. 2005).    In reviewing such a sentence, we

merely ask whether the district court abused its discretion in

imposing it.     Rita, 2007 WL 1772146, *9.

     We reject Orozco’s contentions.    Our review of the record

does not reveal that the district court failed to address the

sentencing factors set forth in § 3553(a).    The district court

was aware of Orozco’s personal history and characteristics and

listened at length to his counsel’s arguments on those subjects

and reviewed the evidence that he presented.    The record also

shows that the district court did not give undue weight to the

quantity and type of drug that was illegally in his possession at

the time of his arrest.

     Contrary to Orozco’s assertions, the district court did not

refuse to take into account various factors that he brought to

its attention.    Additionally, the district court did not take

into account any factors that were irrelevant to Orozco’s crime.

We find no error of judgment in the district court’s balancing of

the statutory sentencing factors.

     Orozco has not shown that his sentence is unreasonable.
                     No. 06-40458
                          -3-

The judgment of the district court is AFFIRMED.